Title: To Thomas Jefferson from John Bartram, 14 December 1786
From: Bartram, John
To: Jefferson, Thomas



Sir
At My Garden Near Philad. December 14th 1786

I recievd Your favour of January 27 with Lennaeus Systema vegetabilium ⅌ favour Mr. Bingham which I acknowledg as a perticular favour—pleas to Excep of My harty thanks. I have Made frequent enquirey after vessels Bound to the Ports Mentionen in Your Letter without Success. I Conclude its Not Prudent to Send a Large quantity as I dont know of any Convenient opertunity at this time. I have pact up a small Box of Seeds pleas to Except of as a present. From Your Asured. Friend to Serve,

John Bartram


N.B. Catalogue of Seeds is Naild up in the box as I thought it the Safest way. Dear Sir if You should have any orders for American Seeds or plants for the future I shall Chearfully Comply, if opertunity will permit.

